 
 
 
Exhibit 10.22
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made as of
the 8th day of June, 2010, between Carrollton Bank (the “Bank” or “Employer”), a
Maryland-chartered commercial bank, and Gary M. Jewell, a resident of the State
of Maryland (the “Employee”).
 
RECITALS:
 
The parties hereto entered into an employment agreement dated June 13, 2007
(“Original Agreement”); and
 
The parties hereto desire to amend and restate the Original Agreement, as
provided herein.
 
In consideration of the above premises and the mutual agreements hereinafter set
forth, the parties hereby agree as follows:
 
DEFINITIONS.  Whenever used in this Agreement, the following terms and their
variant forms will have the meaning set forth below:
 
“Agreement” means this Agreement and any exhibits incorporated herein together
with any amendments hereto made in the manner described in this Agreement.
 
“Affiliate” means any business entity which controls the Employer, is controlled
by or is under common control with the Employer.
 
“Area” means the geographic area within a radius of twenty five (25) miles of
Employer’s corporate headquarters.  It is the express intent of the parties that
the Area as defined herein is the area where the Employee performs or performed
services on behalf of the Employer under this Agreement as of, or within a
reasonable time prior to, the termination of the Employee’s employment
hereunder.
 
“Board” means the board of directors of the Bank.
 
“Business of the Employer” means the business conducted by the Employer, which
is community banking.
 
“Cause” means, any of the following events or conduct preceding a termination of
employment initiated by the Employer:
 
any act that constitutes, on the part of the Employee, fraud, dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform the Employee’s duties under Section 2
hereof, or the willful violation of any law, rule or regulation (other than
traffic violations and similar offenses) or any final cease-and-desist order;
 
the conviction of the Employee of a felony or crime involving moral turpitude;
 
the Employee’s entering into any transaction or contractual relationship (other
than this Agreement) with, or diversion of business opportunity from, the
Employer (other than on behalf of the Employer or with the prior written consent
of the Board); provided, however, that in the case of this Clause (c), such
conduct will not constitute Cause unless the Board delivers to the Employee
written notice setting forth (1) the conduct deemed to qualify as Cause,
(2) reasonable remedial action that might remedy such objection, and (3) a
reasonable time (not less than thirty (30) days) within which the Employee may
take such remedial action, and the Employee has not taken the specified remedial
action with the specified reasonable time;
 
the Employee breaches the covenants contained in Sections 6, 7 or 8 hereof; or
 
conduct by the Employee or action by any regulatory agency with authority or
jurisdiction over the Employer that results in removal of the Employee as an
officer or employee of the Employer pursuant to a written order by such
regulatory agency.
 
“Company Information” means Confidential Information and Trade Secrets.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
 
“Confidential Information” means data and information relating to the business
of the Employer (which does not rise to the status of a Trade Secret) which is
or has been disclosed to the Employee or of which the Employee became aware as a
consequence of or through the Employee’s relationship to the Employer and which
has value to the Employer and is not generally known to its
competitors.  Confidential Information does not include any data or information
that has been voluntarily disclosed to the public by the Employer (except where
such public disclosure has been made by the Employee without authorization) or
that has been independently developed and disclosed by others, or that otherwise
enters the public domain through lawful means.
 
“Change in Control” means any one of the following:
 
the acquisition by any person or persons acting in concert of the then
outstanding voting securities of either the Bank or the Company, if, after the
transaction, the acquiring person (or persons) owns, controls or holds with
power to vote twenty-five percent (25%) or more of any class of voting
securities of the Bank or the Company, as the case may be, or such other
transaction as may be described under 12 C.F.R. Section 225.41(b)(1) or any
successor thereto;
 
within any twelve-month period (beginning on or after the Effective Date) the
persons who were directors of either the Bank or the Company immediately before
the beginning of such twelve-month period (the “Incumbent Directors”) cease to
constitute at least a majority of such board of directors; provided that any
director who was not a director as of the Effective Date will be deemed to be an
Incumbent Director if that director was elected to such board of directors by,
or on the recommendation of or with the approval of, at least two-thirds of the
directors who then qualified as Incumbent Directors;
 
the approval by the stockholders of either the Bank or the Company of a
reorganization, merger or consolidation, with respect to which persons who were
the stockholders of either the Bank or the Company, as the case may be,
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than fifty percent (50%) of the combined voting
power entitled to vote in the election of directors of the reorganized, merged
or consolidated company’s then outstanding voting securities; or
 
the sale, transfer or assignment of all or substantially all of the assets of
the Company or the Bank to any third party.
 
“Company” means any entity that, on or after the Effective Date, controls the
Bank.
 
“Effective Date” means June 8, 2007.
 
“Permanent Disability” means the inability of the Employee to perform the
Employee’s duties under this Agreement on a full-time basis for a period of one
hundred and eighty (180) consecutive days as certified by a physician chosen by
the Employer and reasonably acceptable to the Employee or by a physician
selected by the Employer’s long term disability insurance carrier in the event
the Employer has such insurance coverage.
 
“Trade Secrets” means information including, but not limited to, technical or
nontechnical data, formulas, patterns, compilations, programs, devices, methods,
techniques, drawings, processes, financial data, financial plans, product plans
or lists of actual or potential customers or suppliers which:
 
derives economic value, actual or potential, from not being generally known to,
and not being readily ascertainable by proper means by, other persons who can
obtain economic value from its disclosure or use; and
 
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.
 
DUTIES.
 
The Employee is employed as the Senior Vice President - Electronic Banking of
the Bank and the Company and, subject to the direction of the Board or its
designee, must perform and discharge well and faithfully the duties which may be
assigned to him from time to time by the Employer in connection with the conduct
of its business.  The primary duties and responsibilities of the Employee are to
manage the Bank’s automatic teller machine (“ATM”) network, debit card services,
Internet and on-line banking services, and Point of Sale transactions, with
particular emphasis on the development and expansion of the Bank’s operations in
the field of sponsoring debit Point of Sale transactions.  The Employee’s duties
shall include such additional executive duties on behalf of the Bank and its
operations of a character keeping with the Employee’s position as may, from time
to time, be assigned by the Bank’s President and Chief Executive Officer or the
Board.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
In addition to the duties and responsibilities specifically assigned to the
Employee pursuant to Section 2.1 hereof, the Employee must:
 
devote substantially all of the Employee’s time, energy and skill during regular
business hours to the performance of the duties of the Employee’s employment
(reasonable vacations and reasonable absences due to illness excepted) and
faithfully and industriously perform such duties;
 
diligently follow and implement all management policies and decisions
communicated to him by the Bank’s President and Chief Executive Officer; and
 
timely prepare and forward to the Bank’s President and Chief Executive Officer
or the Board, as appropriate, all reports and accounting as may be requested of
the Employee.
 
The Employee must devote the Employee’s entire business, time, attention and
energies to the Business of the Employer and must not during the Term of this
Agreement be engaged (whether or not during normal business hours) in any other
business or professional activity, whether or not such activity is pursued for
gain, profit or other pecuniary advantage; but this will not be construed as
preventing the Employee from:
 
investing the Employee’s personal assets in businesses which are not in
competition with the Business of the Employer and which will not require any
services on the part of the Employee in their operation or affairs and in which
the Employee’s participation is solely that of an investor;
 
purchasing securities in any corporation whose securities are regularly traded
provided that such purchase will not result in him collectively owning
beneficially at any time five percent (5%) or more of the equity securities of
any business in competition with the Business of the Employer; and
 
participating in civic and professional affairs and organizations and
conferences, preparing or publishing papers or books or teaching so long as such
activities in the judgment of the Bank’s Chief Executive Officer do not create a
conflict of interest or interfere with the performance of the Employee’s duties
under this Agreement.
 
Immediately upon execution of this Agreement, the Employee shall commence a
search for an additional individual to be hired by the Employer to work under
the Employee.  Such individual shall have a background in Point of Sale
transactions and be a person whom the Employee and/or the Employer believe could
succeed the Employee in the performance of the Employee’s duties at the end of
the Term; to that end the Employee will train the individual hired by the
Employer pursuant to this Section 2.4 during the Term.  All candidates for the
position described in this Section 2.4 shall be subject to an interview by the
Employee and the Bank’s President and Chief Executive Officer.  Any final hiring
decision shall be made by the Bank’s President and Chief Executive Officer.
 
TERM AND TERMINATION.
 
Term.  The term of this Agreement shall begin on the Effective Date and
terminate on December 31, 2013 and is referred to herein as the “Term.”
 
Termination.  The employment of the Employee under this Agreement may be
terminated prior to the expiration of the Term only as follows, subject to the
conditions set forth below:
 
3.2.1           By the Employer:
 
for Cause at any time, upon written notice to the Employee, in which event the
Employer will have no further obligation to the Employee except for the payment
of any amounts due and owing under Section 4 on the effective date of the
termination; or
 
without Cause at any time, provided that the Employer gives the Employee thirty
(30) days’ prior written notice of its intent to terminate, in which event the
Employer will be required to make the termination payments under Section 3.7.
 
3.2.2           By the Employee, provided that the Employee gives the Employer
thirty (30) days’ prior written notice of the Employee’s intent to terminate, in
which event the Employer will have no further obligation to the Employee except
for payment of any amounts due and owing under Section 4 on the effective date
of the termination.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
 
3.2.3           At any time upon mutual, written agreement of the parties, in
which event the Employer will have no further obligation to the Employee except
for the payment of any amounts due and owing under Section 4 on the effective
date of termination unless otherwise set forth in the written agreement.
 
3.2.4           Immediately upon the Employee’s death, in which event the
Employer will have no further obligation to the Employee except for the payment
of any amounts due and owing under Section 4 on the date of Employee’s death.
 
3.2.5           Upon the Permanent Disability of Employee, provided the Employee
gives the Employer thirty (30) days or such other notice as may be reasonable
under the circumstance, in which event the Employer will have no further
obligation to the Employee except for the payment of any amounts due and owing
under Section 4 on the date of the Employee’s termination.


Effect of Termination.  Termination of the employment of the Employee pursuant
to Section 3.2 will be without prejudice to any right or claim which may have
previously accrued to either the Employer or the Employee hereunder and will not
terminate, alter, supersede or otherwise affect the terms and covenants and the
rights and duties prescribed in this Agreement.
 
Suspension With Pay.  Nothing contained herein will preclude the Employer from
releasing the Employee of the Employee’s normal duties and suspending the
Employee, with pay, during the pendency of any investigation or examination to
determine whether or not Cause exists for termination of the Employee.
 
Suspension Without Pay.  If the Employee is suspended and/or temporarily
prohibited from participating in the conduct of the Employer’s affairs by a
notice served under Section 8(e)(3) or (g)(1) of the Federal Deposit Insurance
Act, the Employer’s obligations under this Agreement will be suspended as of the
date of service thereof, unless stayed by appropriate proceedings.  If the
charges in such notice are dismissed, the Employer may in its discretion:
 
pay the Employee all or part of the compensation withheld while its contract
obligations were suspended; and/or
 
reinstate (in whole or in part) any of its obligations which were suspended.
 
Other Regulatory Requirements.  If the Bank is in default, as defined in Section
(3)(x)(1) of the Federal Deposit Insurance Act, all obligations under this
Agreement will terminate as the date of such default, but no vested rights of
the Employee will be affected.  Further, all obligations under this Agreement
will be terminated, except, to the extent determined that continuation of the
Agreement is necessary for the continued operation of the Bank:
 
by the Director (the “Director”) of the Federal Deposit Insurance Corporation
(“FDIC”) or his or her designee, at the time the FDIC enters into an agreement
to provide assistance to or on behalf of the Bank under the authority of the
Federal Deposit Insurance Act; or
 
by the Director or his or her designee, at the time the Director or his or her
designee approves a supervisory merger to resolve problems relating to the
operation of the Bank or when the Bank is determined by the Director to be in an
unsafe or unsound condition.
 
Termination Payments.  In the event this Agreement is terminated by the Employer
pursuant to Section 3.2.1(b) and a Change in Control has not occurred, then
commencing on the first payroll date immediately following the effective date of
such termination the Employer shall pay to the Employee as severance pay and
liquidated damages (i) the Employee’s then current Base Salary for a period of
twenty-four (24) months following the termination of the Employee’s employment
and (ii) sixty-five percent (65%) of the Employee’s then current Base Salary for
a period of six (6) months following the expiration of such twenty-four (24)
month period.  Such payments will be paid on the normal payroll dates of the
Employer.  In addition, the Employee shall continue to be eligible to
participate in all Employer-sponsored benefit plans that he was participating in
as of the date of the Employee’s termination on the same terms and conditions as
set forth in Section 4.5 hereof, to the extent the Employee may be entitled to
participate in such plans under applicable law and the rules and regulations
governing such plans.
 
In the event a Change in Control has occurred or in anticipation thereof and
this Agreement is terminated by the Employer pursuant to Section 3.2.1(b), the
Employee shall be entitled to a lump sum payment equal to the excess of (a) 2.99
times his Average Annual Compensation over (b) the aggregate present value, as
determined for federal income tax purposes, of all other payments to the
Employee in the nature of compensation that are treated for federal income tax
purposes as contingent on the Change in Control, and shall be paid such lump sum
payment by Employer within twenty four (24) hours of the effective date of
termination of this Agreement.  As used herein, the term “Average Annual
Compensation” means the Employee’s average annual taxable compensation paid by
the Employer during the most recent five (5) taxable years ending before the
date the Change in Control occurs (or such portion of such period during which
the Employee was employed by the Employer).
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
Notwithstanding any other provisions of this Agreement to the contrary, if the
aggregate of the payments provided for in this Agreement and other payments and
benefits which the Employee has the right to receive from the Employer (the
“Total Payments”) would constitute a “parachute payment,” as defined in Section
280G(b)(2) of the Internal Revenue Code, the Employee shall receive the Total
Payments unless (a) the after-tax amount that would be retained by the Employee
(after taking into account all federal, state and local income taxes payable by
the Employee and the amount of any excise taxes payable by the Employee under
Section 4999 of the Internal Revenue Code that would be payable by the Employee
(the “Excise Taxes”)) if the Employee were to receive the Total Payments has an
aggregate value less than (b) the after-tax amount that would be retained by the
Employee (after taking into account all federal, state and local income taxes
payable by the Employee) if the Employee were to receive the Total Payments
reduced to the largest amount as would result in no portion of the Total
Payments being subject to Excise Taxes (the “Reduced Payments”), in which case
the Employee shall be entitled only to the Reduced Payments.  If the Employee is
to receive the Reduced Payments, the Employee shall be entitled to determine
which of the Total Payments, and the relative portions of each, are to be
reduced.
 
Also notwithstanding the foregoing, if the Employee is a specified employee
within the meaning of Section 409A of the Internal Revenue Code, no amount
payable under this Section 3.7 shall be paid before the date that is six months
after the effective date of termination of this Agreement, or, if earlier, the
date of the Employee’s death, except to the extent that this Agreement may
permit payments within that period without causing any amount payable pursuant
to this Agreement to be included in the Employee’s gross income pursuant to
Section 409A(a)(1)(A) of the Internal Revenue Code prior to the year in which
they payments are received by the Employee.  Any payment deferred under this
Section 3.7 shall be paid on the Employer’s first normal payroll date after the
six-month date or the date of the Employee’s death, as applicable.
 
Withholding.  The Employer may deduct from each payment of amounts under this
Section 3 all amounts required to be deducted and withheld in accordance with
applicable federal and state income, FICA and other withholding requirements.
 
COMPENSATION AND BENEFITS.
 
Compensation.  The Employee will receive the following salary and benefits:
 
Base Salary.  Beginning on the date of this Agreement and during the Term, the
Employee will receive a base salary at the rate of $165,000 per annum, payable
in substantially equal installments in accordance with the Bank’s regular
payroll practices (“Base Salary”).  The Employee’s Base Salary will be reviewed
by the Board annually, and the Employee will be entitled to receive annually an
increase in such amount, if any, as may be determined by the Board.
 
Incentive Compensation.
 
In addition to the Employee’s Base Salary under Section 4.1(a), following the
end of each fiscal year of the Employer’s operations, the Employer will pay the
Employee a cash bonus equal to a percentage of his Base Salary as follows:
 
·  
Twenty-five percent (25%) if gross revenues from the Bank’s Point of Sale
transactions for the previous fiscal year were equal to at least $1,000,000 but
were less than $1,300,000.

 
·  
Twenty-seven percent (27%) if gross revenues from the Bank’s Point of Sale
transactions for the previous fiscal year were equal to at least $1,300,000 but
were less than $1,600,000.

 
·  
Thirty percent (30%) if gross revenues from the Bank’s Point of Sale
transactions for the previous fiscal year was equal to at least $1,600,000 but
was less than $2,000,000

 
·  
Thirty-five percent (35%) if gross revenues from the Bank’s Point of Sale
transactions for the previous fiscal year were equal to at least $2,000,000.

 
In addition to the Employee’s Base Salary under Section 4.1(a) and the incentive
compensation under Section 4.1(b)(i), following the end of each fiscal year of
the Employer’s operations, the Employer may pay the Employee a cash or non cash
bonus as determined each year by the Board.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
The Employee will also be entitled to participate in such other bonus, incentive
and other executive compensation programs as are made available to senior
management of the Employer from time to time.
 
The bonus amounts which may be payable to the Employee pursuant to this Section
4.1(b) are referred to herein as “Incentive Compensation”.
 
Automobile.
 
The Employer will continue to make available to the Employee the automobile
being provided to the Employee by the Employer as of the date immediately prior
to the date of this Agreement pursuant to the Original Agreement, or an
automobile equivalent in value, to be utilized by the Employee for business and
personal use.
 
The Employer will provide the Employee with a Bank-owned credit card for use in
paying for fuel and related expenses, provided that the Employee shall reimburse
the Employer for the cost of fuel consumed for personal use of the automobile.
 
The Employer will, at its expense, obtain and maintain insurance on the
automobile provided under this Section 4.2; provided, however, that the form and
amount of such insurance shall be within the Employer’s sole discretion.
 
The Employee shall be responsible for maintaining records with respect to such
automobile as may be required or appropriate under the Internal Revenue Code or
the rules and regulations thereunder with respect to the use of employer-owned
vehicles.  The Employee is solely responsible for any tax liability assessed to
the Employee in connection with the benefits provided to the Employee pursuant
to this Section 4.2.
 
The Employer will transfer ownership of the automobile being provided to the
Employee pursuant to this Section 4.2 at the end of the Term.  Any fees or
transfer taxes due in connection with such transfer shall be the responsibility
of the Employer.
 
Business Expenses.  The Employer specifically agrees to reimburse the Employee
for reasonable business (including travel) expenses incurred by the Employee in
the performance of the Employee’s duties hereunder, as approved from time to
time by the Bank’s President and Chief Executive Officer; provided, however,
that the Employee must, as a condition of reimbursement, submit verification of
the nature and amount of such expenses in accordance with reimbursement policies
from time to time adopted by the Employer and in sufficient detail to comply
with rules and regulations promulgated by the Internal Revenue Service.
 
Vacation; Sick Leave.  On a non-cumulative basis (unless otherwise provided by
Bank policy) the Employee will be entitled to vacation and sick leave in each
year of this Agreement in accordance with the Bank’s vacation and sick leave
policies as then in effect, during which the Employee’s Base Salary will be paid
in full.
 
Benefits.  In addition to the Base Salary and Incentive Compensation, the
Employee will be entitled to such benefits as may be available from time to time
for executives of the Employer similarly situated to the Employee or for
Employee individually.  All such benefits will be awarded and administered in
accordance with the Employer’s standard policies and practices.  Such benefits
may include, by way of example only, profit-sharing plans, retirement, life and
disability insurance benefits and such other benefits as the Employer deems
appropriate.
 
Withholding.  The Employer may deduct from each payment of compensation
hereunder all amounts required to be deducted and withheld in accordance with
applicable federal and state income, FICA and other withholding requirements.
 
COMPANY INFORMATION.
 
Ownership of Information.  All Company Information received or developed by the
Employee while employed by the Employer will remain the sole and exclusive
property of the Employer.
 
Obligations of the Employee.  The Employee agrees (a) to hold Company
Information in strictest confidence, and (b) not to use, duplicate, reproduce,
distribute, disclose or otherwise disseminate Company Information or any
physical embodiments thereof and may in no event take any action causing or fail
to take any action necessary in order to prevent any Company Information from
losing its character or ceasing to qualify as Confidential Information or a
Trade Secret.  In the event that the Employee is required by law to disclose any
Company Information, the Employee will not make such disclosure unless (and then
only to the extent that) the Employee has been advised by the Company’s legal
counsel that such disclosure is required by law and then only after prior
written notice is given to the Employer when the Employee becomes aware that
such disclosure has been requested and is required by law.  This Section 5 will
survive the termination of this Agreement with respect to Confidential
Information for so long as it remains Confidential Information, and this Section
5 will survive termination of this Agreement with respect to Trade Secrets for
so long as is permitted by the then-current Maryland Trade Secrets Act.
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
Delivery upon Request or Termination.  Upon request by the Employer, and in any
event upon termination of employment with the Employer, the Employee will
promptly deliver to the Employer all property belonging to the Employer,
including without limitation, all Company Information then in the Employee’s
possession or control.
 
NON-COMPETITION.  The Employee agrees that during the Term hereunder and, in the
event of the Employee’s termination of employment for any reason, thereafter for
a period equal to the greater of (a) twelve (12) months, or (b) the period
during which the Employee is to be paid monthly termination payments, if any, in
accordance with Section 3.7 hereof, the Employee will not (except on behalf of
or with the prior written consent of the Employer):
 
Within the Area, either directly or indirectly, on the Employee’s own behalf or
in the service or on behalf of others, as a principal, partner, officer,
director, manager, supervisor, administrator, consultant, executive employee or
in any other capacity which involves duties and responsibilities similar to
those undertaken for the Employer, engage in any business which is the same as
or essentially the same as the Business of the Employer; or
 
Solicit the Point of Sale transactions nor service or assist in servicing the
Point of Sale transactions originated by any company whose Point of Sale
transactions were being handled by the Bank at the time the Employee’s
employment terminated; provided, however, that this Section 6(b) shall not be
applicable if the Employee’s employment is terminated pursuant to Section 3.2.5
hereof.
 
NON-SOLICITATION OF CUSTOMERS.  The Employee agrees that during the Term
hereunder and, in the event of the Employee’s termination of employment for any
reason, thereafter for a period equal to the greater of (a) twelve (12) months,
or (b) the period during which the Employee is to be paid monthly termination
payments, if any, in accordance with Section 3.7 hereof, the Employee will not
(except on behalf of or with the prior written consent of the Employer), within
the Area, on the Employee’s own behalf or in the service or on behalf of others,
solicit, divert or appropriate or attempt to solicit, divert or appropriate,
directly or by assisting others, any business from any of the Employer’s
customers, including actively sought prospective customers, with whom the
Employee has or had material contact during the last two (2) years of the
Employee’s employment, for purposes of providing products or services that are
competitive with those provided by the Employer.
 
NON-SOLICITATION OF EMPLOYEES.  The Employee agrees that during the Term
hereunder and, in the event of the Employee’s termination of employment for any
reason, thereafter for a period equal to the greater of (a) twelve (12) months,
or (b) the period during which the Employee is to be paid monthly termination
payments, if any, in accordance with Section 3.7 hereof, the Employee will not,
on the Employee’s own behalf or in the service or on behalf of others, solicit,
or recruit or attempt to solicit or recruit, directly or by assisting others,
any employee of the Employer or its Affiliates, whether or not such employee is
a full-time employee or a temporary employee of the Employer or its Affiliates
and whether or not such employment is pursuant to written agreement and whether
or not such employment is for a determined period or is at will.
 
REMEDIES.  The Employee agrees that the covenants contained in Sections 5
through 8 of this Agreement: are of the essence of this Agreement; that each of
the covenants is reasonable and necessary to protect the business, interests and
properties of the Employer; and that irreparable loss and damage will be
suffered by the Employer should the Employee breach any of the
covenants.  Therefore, the Employee agrees and consents that, in addition to all
the remedies provided by law or in equity, the Employer will be entitled to a
temporary restraining order and temporary and permanent injunctions to prevent a
breach or contemplated breach of any of the covenants.  The Employer and the
Employee agree that all remedies available to the Employer or the Employee, as
applicable, will be cumulative.
 
SEVERABILITY.  The parties agree that each of the provisions included in this
Agreement is separate, distinct and severable from the other provisions of this
Agreement and that the invalidity or unenforceability of any Agreement provision
will not affect the validity or enforceability of any other provision of this
Agreement.  Further, if any provision of this Agreement is ruled invalid or
unenforceable by a court of competent jurisdiction because of a conflict between
the provision and any applicable law or public policy, the provision will be
redrawn to make the provision consistent with and valid and enforceable under
the law or public policy.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
 
NO SET-OFF BY THE EMPLOYEE.  The existence of any claim, demand, action or cause
of action by the Employee against the Employer, or any Affiliate of the
Employer, whether predicated upon this Agreement or otherwise, will not
constitute a defense to the enforcement by the Employer of any of its rights
hereunder.
 
NOTICE.  All notices and other communications required or permitted under this
Agreement will be in writing and, if mailed by prepaid first-class mail or
certified mail, return receipt requested, will be deemed to have been received
on the earlier of the date shown on the receipt or three (3) business days after
the postmarked date thereof.  In addition, notices hereunder may be delivered by
hand, facsimile transmission or overnight courier, in which event the notice
will be deemed effective when delivered or transmitted.  All notices and other
communications under this Agreement must be given to the parties hereto at the
following addresses (or to such other address as either party hereto, by written
notice to the other party, may from time to time designate):
 
If to the Employer, to it at:
 
7151 Columbia Gateway Drive
Suite A
Columbia, Maryland 21046
Attn: President and Chief Executive Officer


If to the Employee, to the Employee at:
 
2425 Autumn Way
Baltimore, Maryland 21234


ASSIGNMENT.  Neither party hereto may assign or delegate this Agreement or any
of its rights and obligations hereunder without the written consent of the other
party hereto.
 
WAIVER.  A waiver by the Employer of any breach of this Agreement by the
Employee will not be effective unless in writing, and no waiver will operate or
be construed as a waiver of the same or another breach on a subsequent occasion.
 
ARBITRATION.  Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, will be settled by binding arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association.  The decision of the arbitration panel will be final and binding on
the parties, and judgment upon the award rendered by the arbitration panel may
be entered by any court having jurisdiction thereof.
 
APPLICABLE LAW.  This Agreement will be construed and enforced under and in
accordance with the laws of the State of Maryland.  The parties agree that any
appropriate state court located in Howard County, Maryland, will have
jurisdiction of any case or controversy arising under or in connection with this
Agreement and will be a proper forum in which to adjudicate such case or
controversy.  The parties consent to the jurisdiction of such courts.
 
INTERPRETATION.  Words importing the singular form shall include the plural and
vice versa.  The terms “herein”, “hereunder”, “hereby”, “hereto”, “hereof” and
any similar terms refer to this Agreement.  Any captions, titles or headings
preceding the text of any article, section or subsection herein are solely for
convenience of reference and will not constitute part of this Agreement or
affect its meaning, construction or effect.
 
ENTIRE AGREEMENT.  This Agreement embodies the entire and final agreement of the
parties on the subject matter stated in the Agreement.  No amendment or
modification of this Agreement will be valid or binding upon the Employer or the
Employee unless made in writing and signed by both parties.  All prior
understandings and agreements relating to the subject matter of this Agreement
are hereby expressly terminated.
 
RIGHTS OF THIRD PARTIES.  Nothing herein expressed is intended to or will be
construed to confer upon or give to any person, firm or other entity, other than
the parties hereto and their permitted assigns, any rights or remedies under or
by reason of this Agreement.
 
SURVIVAL.  The obligations of the Employee pursuant to Sections 5, 6, 7, 8 and 9
will survive the termination of the employment of the Employee hereunder for the
period designated under each of those respective sections.
 
JOINT AND SEVERAL.  The obligation of the Bank and the Company to the Employee
hereunder will be joint and several.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
 
MODIFICATION OF CONTRACTUAL PROVISIONS PURSUANT TO THE TROUBLED ASSET RELIEF
PROGRAM.  The provisions of this Agreement shall be deemed modified by and will
be interpreted consistently with the executive compensation restrictions and any
other provisions now or that may hereinafter be applicable to the Employer as a
result of the Employer’s participation in the U.S. Department of the Treasury’s
Troubled Asset Relief Program (“TARP”) pursuant to the Emergency Economic and
Stabalization Act of 2008, as amended by the American Recovery and Reinvestment
Act of 2009.  The Employee hereby acknowledges, agrees and understands that so
long as such TARP-related restrictions are applicable to the Employer the
Employee will not be entitled to receive any payments provided by Section 3.7
hereof, that the Waiver signed by the Employee dated February 13, 2009 remains
in full force and effect, and that future TARP-related requirements later deemed
applicable to the Bank may further limit the payment of any amounts provided for
pursuant to this Agreement.
 
ADDITIONAL AUTOMATIC MODIFICATION PROVISIONS.  All obligations under this
Agreement may be modified, except to the extent determined that continuation of
the Agreement is necessary for the continued operation of the Bank by the
Federal Deposit Insurance Corporation or the Maryland Commissioner of Financial
Regulation or their designee:
 
At the time it enters into an agreement to provide assistance to or on behalf of
the Bank under the authority contained in the Federal Deposit Insurance Act or
the Maryland Banking Law; or
 
At the time that it approves a supervisory merger to resolve problems related to
the operation of the Bank when the Bank is determined to be in an unsafe or
unsound condition.
 



 
[signature page follows]
 
 

 
9

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Employer and the Employee have executed and delivered
this Agreement as of the date first shown above.
 



 
THE EMPLOYER:
     
CARROLLTON BANK
     
By: /s/ Robert A. Altieri
     
Name: Robert Altieri
     
Title: President and Chief Executive Officer
         
THE EMPLOYEE:
     
By: /s/ Gary M. Jewell
     
Name: Gary M. Jewell



 
10

--------------------------------------------------------------------------------